Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

     Civil Action No. 19-cv-______-___

     FAITH VICKERIE,

            Plaintiff,

     v.

     DIVERSIFIED INVESTMENT HOLDINGS, INC., a Colorado corporation; THE
     CONSULTANTS FIRM INTERNATIONAL, INC., a Colorado corporation; MARTIN
     GROSS, an individual; MATTHEW KRAUSE, an individual; ANGELA BAKER, an
     individual; NOAH RUSSO, an individual; and JOHN DOES 1-4

            Defendants.


                              COMPLAINT AND JURY DEMAND


            COMES NOW the Plaintiff, Faith Vickerie, and alleges and avers the following

     complaint against Defendants:

                           PARTIES, JURISDICTION AND VENUE

            1.      Plaintiff Faith Vickerie is an individual who resides in Alpharetta,

     Georgia.

            2.      Defendant Diversified Investment Holdings, Inc. is a Colorado corporation

     with a principal place of business at 102 S. Tejon St., Suite 1100, Colorado Springs, CO

     80903 (“Diversified”).

            3.      Defendant The Consultants Firm International, Inc. is a Colorado

     corporation with a principal place of business at 1434 Spruce St., Suite 100, Boulder, CO

     80302 (“Consultants”).




                                                -1-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 2 of 12




            4.      Defendant Martin Gross (“Gross”) is the CEO of Diversified. Upon

     information and belief, Gross formulates, controls, directs, supervises, perpetuates,

     manages, and has knowledge of and acquiesces in the practices and policies of

     Diversified to such a degree as to make him personally liable for the deceptive trade

     practices and other claims alleged herein. In addition, Gross knew or should have known

     of sales practices used by employees working on his and Diversified’s behalf.

            5.      Defendant Matthew Krause (“Krause”) is the CEO of Consultants. Upon

     information and belief, Krause formulates, controls, directs, supervises, perpetuates,

     manages, and has knowledge of and acquiesces in the practices and policies of

     Consultants to such a degree as to make him personally liable for the deceptive trade

     practices and other claims alleged herein. In addition, Gross knew or should have known

     of sales practices used by employees working on his and Consultants’ behalf.

            6.      Defendant Angela Baker (“Baker”) is an account manager with

     Diversified. Upon information and belief, she formulates, controls, directs, supervises,

     perpetuates, manages, and has knowledge of and acquiesce in the practices and policies

     of Diversified to such a degree as to make her personally liable for the deceptive trade

     practices and other claims alleged herein. In addition, she knew or should have known of

     sales practices used by employees working on Diversified’s behalf.

            7.      Defendant Noah Russo (“Russo”) is a manager with Consultants. Upon

     information and belief, he formulates, controls, directs, supervises, perpetuates, manages,

     and has knowledge of and acquiesce in the practices and policies of Consultants to such a

     degree as to make him personally liable for the deceptive trade practices and other claims




                                                 -2-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 3 of 12




     alleged herein. In addition, he knew or should have known of sales practices used by

     employees working on Consultants’ behalf.

            8.      Upon information and belief, Gross, Krause, Baker, and Russo may be

     fictitious names used by individuals to perpetrate fraud on their victims, including

     Plaintiff. Accordingly, John Does 1-4 are included as Defendants in this case to reserve

     Plaintiff’s right to add individual Defendants if and when Plaintiff determines the true

     identities of Gross, Krause, Baker, and Russo.

            9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

            10.     This Court has subject matter jurisdiction of this case under 28 U.S.C. §

     1332(a)(1) because it is between citizens of different states and the amount in controversy

     is in excess of $75,000.00.

                                   GENERAL ALLEGATIONS

            11.     In or around July 2018, Plaintiff received an unsolicited call from

     Consultants the purpose of which was to determine if Plaintiff wanted to sell her right to

     use interest in certain property described as a two bedroom unit at Villa del Palmar in

     Cancun, Mexico (the “Timeshare”).

            12.     Plaintiff agreed to sell the Timeshare and, on July 23, 2018, entered into a

     Guaranteed Purchase/Sale Contract (the “Contract”) by and between Plaintiff,

     Diversified, Consultants, and Carlos Bedoya Clark (the “Buyer”). Upon information and

     belief, Buyer is either a fictional person or is part of Diversified’s and Consultants’ scam.

     A true and correct copy of the Contract is attached hereto as Exhibit 1.

            13.     According to the Contract, Plaintiff agreed to sell and Buyer agreed to

     purchase the Timeshare for $212,000.00. To coordinate and close the transaction,




                                                 -3-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 4 of 12




     Diversified was to receive a fee of $3,750.00 and Consultants was to receive a fee of five

     percent (5%) of the purchase price from the Buyer.

            14.     Consultants represented in the Contract that it had received the full

     purchase funds and that such funds “have been deposited into the designated

     closing/guaranteed account.”

            15.     To the extent that Plaintiff had to pay any fees, taxes, or costs related to

     the sale of the Timeshare, the Contract provided that Plaintiff “shall be reimbursed in full

     at closing by Buyer” for all such payments.

            16.     Soon after the parties entered into the Contract, Diversified and

     Consultants demanded that Seller pay a vast array of fees, taxes, and other amounts in

     connection with the sale of the Timeshare. From July 23, 2018 through March 28, 2019,

     Diversified and Consultants demanded that Plaintiff pay and Plaintiff paid the following

     amounts by directing the funds to a bank account in Guadalajara, Mexico identified by

     Diversified and Consultants:

                    (a)     Foreign Investment Registration of $3,650.00;

                    (b)     Closing and administration fee of $4,250.00;

                    (c)     Maintenance fee of $1,757.25;

                    (d)     S.R.E. permit fee of $3,900.00;

                    (e)     16% IVA tax of $33,920.00;

                    (f)     Resort fee of $1,762.25;

                    (g)     Excess income tax of $53,000.00;

                    (h)     Remittance of funds fee of $12,153.00;

                    (i)     Free and clear certificate fee of $6,500.00;




                                                 -4-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 5 of 12




                       (j)    Luxury tax of $80,674.00;

                       (k)    Remittance of funds fee of $8,964.71;

                       (l)    Prepaid insurance of $900.00;

                       (m)    Capital gains tax of $10,000.00;

                       (n)    Miscellaneous fee of $125.00; and

                       (o)    International wire transfer fee of $270.00.

     Upon information and belief, the basis for all of the above funds that Plaintiff paid to

     Diversified and Consultants was false.

            17.        Upon information and belief, the bank account to which Plaintiff directed

     all of the above funds is the account of Proper Ground SA de CV, a Mexican subsidiary

     of Diversified.

            18.        On March 28, 2019, Plaintiff, Diversified, Consultants, and Buyer entered

     into an Addendum to the Contract in which they identified all of the above fees and

     agreed that Buyer would pay all of the fees at closing. A true and correct copy of the

     Addendum is attached hereto as Exhibit 2.

            19.        Despite the fact that Diversified and Consultants already had demanded

     that Plaintiff pay over $200,000.00 in fees in connection with the sale of the Timeshare

     and Plaintiff had paid such fees, Diversified and Consultants continued to demand that

     Plaintiff pay additional fees.

            20.        On or about July 1, 2019, Diversified and Consultants demanded that

     Plaintiff pay a “good faith deposit” of $50,000.00 and executed a document in which

     Diversified and the Buyer “absolutely and unconditionally guarantee[d]” that Plaintiff

     would receive the purchase price for the Timeshare plus all of the fees paid by Plaintiff –




                                                  -5-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 6 of 12




     a total of $484,427.20. Plaintiff paid the additional $50,000.00.

            21.     Incredibly, Diversified and Consultants were not finished. On or about

     July 2, 2019, they caused an “attorney” supposedly employed with Mendez Abogados to

     contact Plaintiff for the ostensible purpose of assisting her with collecting her money.

     Upon information and belief, the attorney, Maria Luisa Ocampo Parra, is either fictional

     or is part of Diversified’s and Consultants’ scam.

            22.     To perpetuate the scam and gain Plaintiff’s trust, the attorney sent Plaintiff

     a “bank statement’ showing that $484,427.20, the amount owed to Plaintiff, had been

     deposited in an account at Santander bank in Guadalajara, Mexico.

            23.     On July 9, 2019, the attorney sent Plaintiff an e-mail in which she

     represented that “I’m at the bank performing your payout.”

            24.     However, two days later, the attorney notified Plaintiff and Russo that the

     bank could not release the funds due to concerns that the money was being laundered but

     that payment of $93,941.17 for an “SPEI certificate” would resolve the issue.

            25.     Plaintiff refused to pay for the “SPEI certificate.” But, the attorney and

     Russo assured Plaintiff that they were doing everything possible to get Plaintiff’s funds

     and would be successful doing so if Plaintiff paid the $93,941.17. Plaintiff paid the

     amount. Upon information and belief, the basis for the payment was false.

            26.     Plaintiff did not receive her funds. Instead, on August 28, 2019, Baker

     and Russo notified Plaintiff that the wire transfer of her funds was “suspended by the

     Financial Intelligence Unit… from the Ministry of Finance” and could not be initiated

     unless Plaintiff paid another $23,000.00.

            27.     When Plaintiff refused to pay this fee, Baker informed her that she was




                                                 -6-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 7 of 12




     “under investigation for Money Laundering” and that $65,000.00 had to be paid in order

     to rectify the situation. Plaintiff refused to pay this fee.

             28.     Plaintiff demanded the return of all of her money from Diversified and

     Consultants, and both have refused. Instead, Diversified and Consultants, primarily

     through Russo, have continued to harass Plaintiff and to demand more money from her.

     In a communication to Plaintiff on November 8, 2019, Russo told Plaintiff that she would

     have to go to Mexico to get her money and impliedly threatened violence if she did so:

             I’m sure you heard what happened recently down there with the LeBaron family
             right? So it’s not the safest place to be in at the moment.

     Russo’s reference to the LeBaron family is to an incident on November 4, 2019 in which

     nine members of the family were killed in Mexico.

                                       CLAIMS FOR RELIEF

                          I. BREACH OF CONTRACT - RESCISSION
                       (AGAINST DIVERSIFIED AND CONSULTANTS)

             29.     The allegations contained in paragraphs 1 through 28 are incorporated by

     reference as if fully set forth herein.

             30.     Diversified guaranteed that it would pay Plaintiff $484,427.20 if she made

     a “good faith deposit” of $50,000.00 on or about July 1, 2019.

             31.     Plaintiff made the “good faith deposit” of $50,000.00 and, subsequently,

     made another payment to Diversified and Consultants in the amount of $93,941.17.

             32.     Plaintiff complied with all of her obligations under the July 1, 2019

     agreement and under the Contract and Addendum.

             33.     Diversified and Consultants breached the July 1, 2019 agreement, the

     Contract, and the Addendum by failing to pay Plaintiff the funds owed to her and




                                                   -7-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 8 of 12




     guaranteed to be paid by Diversified and Consultants. Diversified and Consultants

     further breached the Contract by failing to close the sale of the Timeshare.

             34.     As a result of Diversified’s and Consultants’ material breaches of the

     Contract, the Addendum, and the July 1, 2019 agreement, Plaintiff is entitled to rescind

     the contracts and recover all amounts that she paid pursuant to the contracts.

                              II.  CIVIL THEFT
           (AGAINST DIVERSIFIED, CONSULTANTS, GROSS, AND KRAUSE)

             35.     The allegations contained in paragraphs 1 through 34 are incorporated by

     reference as if fully set forth herein.

             36.     Diversified, Consultants, and their principals received funds from Plaintiff

     that Plaintiff paid only because such funds were supposed to be reimbursed to her.

             37.     Diversified, Consultants, and their principals failed to perform their

     obligations under the Contract and failed to return Plaintiff’s funds to her.

             38.     Diversified, Consultants, and their principals were not authorized by

     Plaintiff to keep her funds if they could not close the sale of the Timeshare and pay her

     the purchase price and all of the funds for which she was supposed to be reimbursed.

             39.     Diversified, Consultants, and their principals have knowingly kept and

     exercised control over Plaintiff’s money.

             40.     By keeping and exercising control over Plaintiff’s funds, Diversified,

     Consultants, and their principals intended to permanently deprive, and have permanently

     deprived, Plaintiff of the use and benefit of such funds.

             41.     Upon information and belief, Diversified, Consultants, and their principals

     have knowingly used Plaintiff’s money so as to permanently deprive her of the use and

     benefit of such funds.



                                                 -8-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 9 of 12




              42.    Because Diversified, Consultants, and their principals intentionally,

     knowingly and permanently deprived Plaintiff of the use and benefit of her funds,

     Plaintiff is entitled to treble damages, costs and attorneys’ fees pursuant to C.R.S. § 18-4-

     405.

                               III.  CONVERSION
             (AGAINST DIVERSIFIED, CONSULTANTS, GROSS, AND KRAUSE)

              43.    The allegations contained in paragraphs 1 through 42 are incorporated by

     reference as if fully set forth herein.

              44.    Diversified and Consultants received funds from Plaintiff premised on her

     belief and understanding that she would be reimbursed for all such funds upon the closing

     of the sale of the Timeshare, which closing was guaranteed by Diversified and

     Consultants.

              45.    Diversified and Consultants failed to closed the sale of the Timeshare.

              46.    Plaintiff demanded that Diversified and Consultants return her funds to

     her.

              47.    Diversified and Consultants failed and refused to return such funds.

              48.    Upon information and belief, Diversified, Consultants, and their principals

     have taken dominion over such funds.

            IV.     VIOLATION OF COLORADO CONSUMER PROTECTION ACT
                             (AGAINST ALL DEFENDANTS)

              49.    The allegations contained in paragraphs 1 through 48 are incorporated by

     reference as if fully set forth herein.

              50.    In their business dealings with Plaintiff, Diversified, Consultants, Gross,

     Krause, Baker, and Russo engaged in unfair and deceptive trade practices, as defined




                                                 -9-
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 10 of 12




     under C.R.S. § 6-1-101, et seq., by misleading Plaintiff and other customers as to their

     ability to sell timeshares, the need for Plaintiff and other sellers of timeshares to pay

     funds in connection with the illusory closing of the sale of timeshares, the reason for the

     payment of such funds, the fact that they had a buyer for timeshares and that the buyer

     had deposited with them the funds necessary to purchase the timeshare, and the fact that

     they had an attorney in Mexico who would assist with payment to Plaintiff and other

     sellers of timeshares.

             51.     Defendants engaged in unfair and deceptive trade practices in the course

     of their business of brokering, coordinating, and closing the sale of timeshares.

             52.     Defendants’ actions impact the potential and actual consumers of its

     products and services, including Plaintiff.

             53.     Plaintiff and other similarly situated customers have been injured by

     Defendants’ unfair and deceptive trade practices by entering into contracts for the sale of

     their timeshares and by paying Defendants’ money supposedly to assist with the closing

     of the sale of timeshares.

             54.     Plaintiff’s injuries and the injuries of other similarly situated customers are

     a direct and proximate result of Defendants’ unfair and deceptive trade practices.

                       V.   FRAUD IN THE INDUCEMENT
           (AGAINST DIVERSIFIED, CONSULTANTS, GROSS, AND KRAUSE)

             55.     The allegations contained in paragraphs 1 through 54 are incorporated by

     reference as if fully set forth herein.

             56.     Diversified, Consultants, and their principals made material

     misrepresentations to Plaintiff as to, among other things, their ability to sell the

     Timeshare, the need for Plaintiff to pay funds in connection with the illusory closing of



                                                   - 10 -
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 11 of 12




     the sale of the Timeshare, the reason for the payment of such funds, the fact that they had

     a buyer for the Timeshare and that the buyer had deposited with them the funds necessary

     to purchase the Timeshare, and the fact that they had an attorney in Mexico who would

     assist with payment to Plaintiff.

            57.     When Defendants made such misrepresentations, they knew or should

     have known that such misrepresentations were false or they were aware that they did not

     know whether such misrepresentations were true or false.

            58.     Upon information and belief, Defendants made misrepresentations to

     Plaintiff with the intent that Plaintiff would rely on the misrepresentations.

            59.     Plaintiff justifiably relied on Defendants’ misrepresentations.

            60.     As a result of justifiably relying on Defendants’ misrepresentations,

     Plaintiff suffered damages in an amount to be proven at trial.

                                           JURY DEMAND

            61.     Pursuant to F.R.C.P. 38(a), Plaintiff demands a trial by jury of all claims

     asserted herein.

                                    EXEMPLARY DAMAGES

            62.     Pursuant to C.R.S. § 13-21-102, Plaintiff reserves the right to amend this

     Complaint to include a claim for exemplary damages.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiff requests entry of judgment against Defendants in the

     amount of her actual damages, additional and exemplary damages as appropriate and/or

     allowed by law, interest as prescribed by law, costs and attorneys’ fees as prescribed by

     law, and such other and further relief to which Plaintiff may be justly entitled.




                                                 - 11 -
Case 1:19-cv-03256-REB-KMT Document 1 Filed 11/18/19 USDC Colorado Page 12 of 12




     DATED this 18th day of November 2019.

                                                      /s/Paul M. Grant
                                                      Paul M. Grant
                                                      Goodreid & Grant LLC
                                                      1801 Broadway, Suite 1400
                                                      Denver, CO 80202
                                                      Phone: (720) 810-4235
                                                      pgrant@goodreidgrant.com

                                                      ATTORNEYS FOR PLAINTIFF




                                             - 12 -
